[1014131-DePisigal #1597

llarrio or Hsvru
' In Visa Petition Proceedings
A-12291717
Deckled by MaPIA Director February 934, 1966•

Since a physicist is a member of the professions within the meaning of sections
101(a) (n) and 203(a) (3), Immigration and Nationality Act, as amended by
P.L. 89-236, visa petition is approved to accord beneficiary, a qualified physicist, third preference classification.

Discussion: The petition was filed to accord the beneficiary a third
.preference classification as a member of tl,r,professions based on his
qualifications is a phisicist. The beneficiary is a male, native and
citizen of China, married, age 29, presently residing in Baltimore,
Maryland; with his Wife.
The beneficiary received a bachelor of science degree in 1959 from
Tunghai University, Taichung, Taiwan, and a master of arts degree
in physics in. June 1963 from Dartmouth College, • Hanover, New
Hampshire. He served as a teaching fellow in the Physics Department, Polytechnic Institute of Brooklyn, Brooklyn; New York, from
September 1963 to November 1965. He has been -employed as a
physicist by lirestinghOuse Electric Corporation Baltimore, Maryland, from December 1965 to date. The beneficiary intends to engage in his profession in the United States as a physicist.
A certification pursuant to section` 212(a) (14) of the Act, as
amended, has been issued by the Department of Labor. Physicists are listed among professional occupations under -code
0 3513 in the Dictionary of Occupational Titles, volume II, second
edition, prepared -by the United States Department of Labor. In
the third edition of the above publication, phisicists are listed under
professional, technical, and managerial occupations, cosies Q23.081
and .088. Occupations in this physical scientist group are concerned
with the investigation of the laws of matter and energy and their.
applications to problems in such fields- as science, engineering, medicine, and production: The Occupational Outlook Handbook, 1966-67
.652
-

Interim Decision #1597
edition, of the United States Department of Labor, states that a
bachelor's degree with a major in physics is the minimum entrance
requirement for young people seeking careers as physicists; that
physicists with master's degrees are able to qualify for many
research jobs in private industry, educational institutions, and government; and that a doctor's degreels required for high-level college
and university teaching positions. The average (median) annual
salary for physicists was $12,000 in 1964, according to the National
Science Foundation's National Register of Scientific and Technical
Personnel.
From the foregoing it has been established that the beneficiary is
a qualified physicist and as such is a member of the professions
within the meaning of sections 101 (a) (32) and 203(a) (3) of the Act,
as amended.
ORDER: It is ordered that the petition be approved and the beneficiary accorded third preference under section 203.(a) (3) of the
Immigration and Nationality Act, as amended.

